Catón, C. J. The only question in this case is, whether a justice of the peace, who has imposed a fine for a contempt of his court, can imprison the party till the fine and costs are paid. Of this power we have no doubt. Such a power is indispensable to the proper administration of justice in these as well as all other courts. The statute has authorized justices’ courts to impose a fine of five dollars for contempts, and to this extent it may be considered a limitation upon their power to fine for contempts, and it may even be held to take away the right to imprison directly for contempts; but, surely, it could never have been the intention of the legislature, to limit the power of these courts to enforce the collection of such fines by the welbknown modes previously practiced for the collection of such fines, and which is allowed for the collection of all other fines. It is a rule of the common law, that all courts of justice possess the power to protect themselves from contempts, by fine and imprisonment, and this was intended to be limited and regulated, in justices’ courts, rather than taken away. Should we hold that the only means these courts have of protecting themselves is by imposing-fines and issuing ordinary executions to collect them, we might as well at once close the doors of these courts altogether. It is no protection at all against all the worthless and irresponsible vagabonds who may come or be brought into the presence of these tribunals. A simple fine and a fi. fa. can have no terrors for one who has nothing, and never expects to have anything, out of which the fine could be made. The justice may fill his docket with such fines, and be laughed at all the time for his trouble. It is a matter of perfect indifference to such a party, whether he is fined five cents or five thousand dollars; and this is the class of men by whom such indignities are most generally offered, and against whom the court most needs power to protect itself. It was within the power of the justice, and it was his duty, to imprison the party guilty of the contempt, till the fine and costs were paid. We affirm the judgment, without a moment’s hesitation. Judgment affirmed.